Exhibit 10.4

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT SEVERANCE AGREEMENT

 

 

This First Amendment (the “First Amendment”) to Amended and Restated Employment
Severance Agreement, dated November 4, 2013 (the “Agreement”), is made and
entered into effective as of February 25, 2019 (the “Effective Date”), by and
between John F. Sheridan (the “Employee”) and Tandem Diabetes Care, Inc. (the
“Company”).  

 

WHEREAS, Company and Employee wish to amend the Agreement as set forth below.

 

NOW, THEREFORE, the Parties hereby mutually agree as follows:

 

1.

Section 2(a)(i) of the Agreement is hereby amended by extending the term of the
severance benefits from eighteen (18) to twenty-four (24) months.

2.

Except as specifically amended by this First Amendment, the terms and conditions
of the Agreement will remain in full force and effect.

 

3.

This First Amendment may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall be considered one
and the same agreement, it being understood that all parties need not sign the
same counterpart. The exchange of copies of this First Amendment and of
signature pages by facsimile transmission or by email transmission in portable
document format, or similar format, shall constitute effective execution and
delivery of such instrument(s) as to the parties and may be used in lieu of the
original First Amendment for all purposes.

 

4.

This First Amendment and the Agreement, including all documents referred to
therein and attached thereto, constitute the entire agreement of the parties on
the subject matter hereof and supersedes all prior representations,
understandings and agreements between the parties with respect to such subject
matter.

 

 

***

 

 




 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
Effective Date written above.

 

Tandem Diabetes Care, Inc.

 

John F. Sheridan

 

By: Kim Blickenstaff

 

Name: Kim Blickenstaff

 

Title:President & Chief Executive Officer

 

 

By: /s/ John F. Sheridan

 

Name: John F. Sheridan

 

 

 

 

 

 

 

Page 2 of 2

 